DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: in claim 3, line 3, “firs” should be changed to –first--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 11-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2017/181072 (hereinafter WO’072).


Re Claim 1.
WO’072 discloses a lock assembly (Figs. 4A,5,6,8, especially) for operating a first door (22) and a second door (12) simultaneously or individually, the lock assembly comprising: a first lock (24) designed to be mounted to the first door (22) and including a first handle set (80), a first rotary member (96) rotated by the first handle set, at least one first magnetic member (100) and a linkage member (106), the at least one first magnetic member and the linkage member are disposed on and moved with the first rotary member (96), the linkage member (106) is movably disposed in an accommodation hole (98) of the first rotary member and able to be moved into or protruded from the accommodation hole, a first end of the linkage member (106) has a blocking surface (Fig.8); and a second lock (20) designed to be mounted to the second door (12) and including a second handle set (50), a second rotary member (64) rotated by the second handle set, at least one second magnetic member (68) and a driving portion (56A), the at least one second magnetic member (68) and the driving portion (56A) are disposed on and moved with the second rotary member (64), wherein when the at least one first magnetic member (100) and the at least one second magnetic member (68) are attracted to each other and the linkage member (106) is protruded from the accommodation hole (98), the driving portion (56A) contacts against the blocking surface of the linkage member (106) such that the first and second rotary members are able to be rotated simultaneously (Fig.8).
Re Claim 11. 
WO’072 discloses the lock assembly in accordance with claim 1, wherein a recessed groove (Fig.8, shoulder) is formed on the first end of the linkage member (106).
Re Claim 12.
WO’072 discloses the lock assembly in accordance with claim 1, wherein the first handle set (20; Fig.5, 8) includes a shaft tube (82), a connection member (85) connected to the shaft tube 
Re Claim 13.
WO’072 discloses the lock assembly in accordance with claim 1, wherein the driving portion (56A) is a recess (56A) or a rib.

Allowable Subject Matter
Claims 2-10, 14-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to independent claim 14, the prior art of record fails to teach or suggest, in combination with the other claimed structure, wherein the first and second rotary members are able to be separated from each other when the driving portion contacts against the inclined guide surface of the linkage member protruded from the accommodation hole to push the linkage member into the accommodation hole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675